DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The originally filed drawings were received on 2/16/2021.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 4- Reference numeral 407.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘is described that comprises’ should read ‘includes’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Paragraph 0040, line 5- insert a period after ‘embodiments’.  
Appropriate correction is required.

Claim Objections
     Claim 4 is objected to because of the following informalities:  
Claim 4, line 2- ‘and’ should read ‘an’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-2, 5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101755758 B1.
     KR 101755758 B1 discloses a phase mask (See for example Abstract; Figures 1-35, in particular Figures 1-3, 25), comprising a substrate (See for example 3 in Figure 2); and a light blocking layer (See for example 2 in Figure 2) disposed on the substrate with a plurality of optically transmissive regions (See for example 1 in Figure 2) each configured as a first pattern (See for example pair of adjacent holes having 0 deg and 240 deg phases in Figure 25) that includes two segments having different phase configurations, wherein the light blocking layer comprises three angular orientations of the first pattern (See for example the three nonoverlapping pairs of adjacent holes having 0 deg and 240 deg phases and forming a hexagon shape in Figure 25).  KR 101755758 B1 further discloses the substrate comprises optically transparent glass (See for example 3 in Figure 2; Paragraph 0037, fused silica substrate); the light blocking layer comprises a layer of chrome disposed on the substrate (See for example 2 in Figure 2; Paragraph 0037, opaque chromium layer); the plurality of optically transmissive openings includes six instances of the first pattern (See for example Figure 25, at least eight nonoverlapping pairs of adjacent holes having 0 deg and 240 deg phases and forming a hexagon shape are present); and the six instances comprise two instances of the first pattern at each angular orientation (See for example Figure 25, six nonoverlapping pairs of adjacent holes having 0 deg and 240 deg phases and forming a hexagon shape are present, wherein two pairs are oriented at each of three different directions).

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101755758 B1.
     KR 101755758 B1 discloses the invention as set forth above, except for the optical transparent glass being BK7.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical transparent glass be BK7, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to have the optical transparent glass be BK7 to take advantage of the wide availability, low cost, and high light transmission of BK7, particularly in the visible and infrared wavelength ranges, based on the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Allowable Subject Matter
     Claims 14-22 are allowed.
     Claims 4, 6, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8537461 to Schwertner et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/8/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872